DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on November 17, 2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-18 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to electrical computers, digital processing systems, and multicomputer data processing. In particular, one or more aspects of this invention relate to enabling multicomputer processing of data from social media service computing platforms with centralized event control. The closest prior art of record disclose similar methodology. However, the closest prior art of record failed to show “a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: establish, via the communication interface, a plurality of connections to a plurality of social media service computing platforms; while the plurality of connections is established, receive first information from at least one of the plurality of social media service computing platforms, the first information including information associated with a first subordinate user, a second subordinate user, and a supervisory user; process a portion of the first information to identify the first subordinate user; identify, based on the first information, whether a change should be made to user data associated with the first subordinate user; determine, using machine learning and based on data from users that are similar to the first subordinate user, that the first information indicates that a change should be made to the user data; verify accuracy of at least one aspect of the first information; responsive to verifying the accuracy of at least one aspect of the first information: generate a command causing the change to the user data; and transmit, via the communication interface, the command to an event validation computing platform.” These claimed features being present in the independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2-12, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record disclose similar methodology. However, the closest prior art of record failed to show “at a computing platform comprising at least one processor, memory, and a communication interface: establishing, via the communication interface, a plurality of connections to a plurality of social media service computing platforms; while the plurality of connections is established, receiving first information from at least one of the plurality of social media service computing platforms, the first information including information associated with a first subordinate user, a second subordinate user, and a supervisory user; processing a portion of the first information to identify the first subordinate user; identifying, based on the first information, whether a change should be made to user data associated with the first subordinate user; determining, using machine learning and based on data from users that are similar to the first subordinate user, that the first information indicates that a change should be made to the user data; verify accuracy of at least one aspect of the first information; if the accuracy of the at least one aspect of the first information is verified: generating a command causing the change to the user data; and transmitting, via the communication interface, the command to an event validation computing platform..” These claimed features being present in the independent claim 13 and in conjunction with all the other claimed limitations render claim 13 allowable over the prior art of record.

As per claims 14-19, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record disclose similar methodology. However, the closest prior art of record failed to show “establish, via the communication interface, a plurality of connections to a plurality of social media service computing platforms; while the plurality of connections is established, receive first information from at least one of the plurality of social media service computing platforms, the first information including information associated with a first subordinate user, a second subordinate user, and a supervisory user; process a portion of the first information to identify the first subordinate user; identify, based on the first information, whether a change should be made to user data associated with the first subordinate user; determine, using machine learning and based on data from users that are similar to the first subordinate user, that the first information indicates that a change should be made to the user data; verify accuracy of at least one aspect of the first information; responsive to verifying the accuracy of the at least one aspect of the first information: generate a command causing the change to the user data; and transmit, via the communication interface, the command to an event validation computing platform.” These claimed features being present in the independent claim 20 and in conjunction with all the other claimed limitations render claim 20 allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 10, 2021